— Appeal from a judgment of the Supreme Court (Feldstein, J.), entered December 21, 2011 in Franklin County, which dismissed petitioner’s application, in proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, a prison inmate, commenced the instant habeas corpus proceeding challenging calculations by the Department of Corrections and Community Supervision of his conditional *1126release date and maximum expiration date. Following joinder of issue, Supreme Court dismissed the petition without a hearing. Petitioner now appeals.
Respondent has advised this Court that, since the commencement of this habeas corpus proceeding, petitioner’s conditional release date and maximum expiration date were recalculated. In light of this, his challenge to the original time computation is now moot (see e.g. Matter of Harris v New York State Bd. of Parole, 91 AD3d 1010 [2012]; Matter of Russo v New York State Div. of Parole, 89 AD3d 1305 [2011]). Therefore, the appeal must be dismissed.
Peters, RJ., Mercure, Spain, Malone Jr. and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.